LAWRENCE G. CRAHAN, Judge,
dissenting.
I respectfully dissent. I cannot agree with the reasoning or the holding of Long v. Interstate Ready-Mix, 83 S.W.3d 571 (Mo.App. W.D. 2002).
The statute at issue in this case, section 290.230 RSMo 2000, provides:
1. Not less than the prevailing hourly rate of wages for work of a similar character in the locality in which the work is performed, and not less than the prevailing hourly rate of wages for legal holiday and overtime work, shall be paid to all workmen employed by or on behalf of any public body engaged in the construction of public works, exclusive of maintenance work. Only such workmen as are directly employed by contractors or subcontractors in actual construction work on the site of the building or construction job shall be deemed to be employed upon public works.
(emphasis added).
In Long, the court acknowledged the primary rule of statutory construction that we are to determine the intent of the legislature from the language used, to give effect to that intent if possible, and to consider words used in the statute in their plain and ordinary meaning. Long, 83 S.W.3d 571, 578 (citing Lonergan v. May, 53 S.W.3d 122, 126 (Mo.App.2001)). Indeed, we are so instructed by statute. Section 1.090 RSMo 2000. The Missouri Supreme Court has further defined the phrase “plain meaning of words” as the meaning “found in the dictionary ... unless the legislature provides a different definition.” Lincoln Indus., Inc. v. Director of Revenue, 51 S.W.3d 462, 465 (Mo. banc 2001).
Having acknowledged this overriding principle of statutory construction, the court in Long then proceeds to completely disregard it. The court never acknowledges or discusses the dictionary definitions of the terms used in the statute. Instead, acknowledging that the phrase “on the site of the building or construction job” would, in common parlance, mean at the physical location of the public work being constructed, the court looked to the remedial purpose of the statute to consider whether “on the site” could mean “near the site” or, as the Commission interpreted it in its regulation “other adjacent or nearby property used by the contractor or *536subcontractor in that construction which can reasonably be said to be included in the site.” In other words, the court disregarded the plain and ordinary meaning of the terms used by the legislature by adopting a meaning it viewed as more consistent with the legislative purpose of the act. Although the court did not find the words used in the act to be ambiguous standing alone, according the terms their plain and ordinary meaning might not, in the court’s view, achieve the legislature’s remedial purpose, thus rendering the phrase ambiguous.
This sort of interpretative legerdemain is directly contrary to Missouri law. Perceived legislative intent cannot be used to create an ambiguity that does not otherwise exist. “When a statute is clear and ambiguous, extrinsic aids to statutory construction cannot be used.” Blue Springs Bowl v. Spradling, 551 S.W.2d 596, 599 (Mo. banc 1977). Missouri courts,do not have the authority to read into a statute a legislative intent that is contrary to -its plain and ordinary meaning. State v. Rowe, 63 S.W.3d 647, 650 (Mo. banc 2002). Indeed, in Roive, the Missouri Supreme Court interpreted the statute at issue in accordance with the plain meaning of the words used by the legislature despite the fact that it was unlikely that the result was what the legislature intended. Id.
According to WEBSTER’S NEW UNIVERSAL UNABRIDGED DICTIONARY, 2d ED. (1983), “construction” means “the act or process of building and forming; fabrication; erection,” and “site” means “a piece of land considered from the standpoint of its use for some specified purpose,” or “the place where something is, is to be, or was located.” Therefore, according to the plain and ordinary meaning of the terms used by the legislature in section 290.230.1, the phrase “workmen ... employed ... in actual construction work on the site of the building or construction job” means workers directly involved in erection of the public works structure at the place where the structure is or is to be located. It is not susceptible of an interpretation that would encompass workmen who are merely mixing materials which will be used by other workmen to erect the structure at a location a mile away from the place the structure will stand or workmen who merely deliver such material to the construction site.1
Moreover, even if those mixing concrete at the remote location could be considered to be working “on the site of the building or construction job,” defendants would still be entitled to summary judgment because the workmen at issue were not engaged in “actual construction.”' Mixing and transporting .concrete is not the act or process of building and forming a structure. Building and forming a structure with concrete occurs when the concrete is poured into forms and allowed to set (which, of course, can only occur on the site of the building or construction job). It is undisputed that the workmen in this case were not involved in pouring or forming concrete. They merely mixed the concrete and delivered it to others so that they could do so. Although the work they performed was undoubtedly necessary to permit others to engage in actual construction, their activities did not constitute *537actual construction within the plain meaning of the statute.2
For the foregoing reasons, I would affirm the judgment.

. The mischief apparent in the Commission’s more expansive yet amorphous interpretation of the law is apparent upon considering that public works contracts must be bid. Under the Commission’s interpretation, contractors cannot determine with certainty who will be covered under the law without litigating the question of whether it is "reasonable” to view a workplace as "on the site.” Such uncertainty cannot help but drive up the bids. In contrast, according the terms used by the legislature their plain and ordinary meaning produces a bright line test that can be readily applied.


. In support of its contention that the workers were engaged in construction, the State relies on regulation 8 C.S.R. 30-3.020, which provides: "The manufacture or furnishing of materials, articles, supplies or equipment is not construction of public works within the meaning of the Prevailing Wage Law unless conducted in connection with and at the site of construction.” Whether an activity is construction cannot logically be dependent on where it is performed. It is wholly a function of what is performed. If the legislature had intended all work performed at the construction site to be included in the Prevailing Wage Law, it would not have limited the work performed to "actual construction” work. Indeed, the legislature’s use of the term "actual” indicates a clear intent to limit application of the law to construction in its narrowest commonly understood meaning i.e., actual erection or assembly of the structure.